Title: [Diary entry: 17 February 1786]
From: Washington, George
To: 

Friday 17th. Thermometer at 38 in the Morning—52 at Noon and 48 at Night. A thick fog till 9 oclock A.M. when it dispelled; was clear and pleasant till towards Sunsetting when the western horison seemed to cloud & lower. Wind Southerly all day but the ground very wet—Snow all dissolved where the Sun had access. Rid to my Mill, and the Plantations at Muddy hole, Dogue Run & ferry. Sent for Doctr. Brown, who visited my Negro Overseer (Will) and Gabriel at Muddy hole who were both sick—the first since this day week & was visited by Doctr. Brown on Tuesday last.